                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 1 of 16


                           1 J. Edward Kerley (175695)
                             Dylan L. Schaffer (153612)
                           2 Kerley Schaffer LLP
                             1939 Harrison Street, #500
                           3 Oakland, California 94612
                             Telephone: (510) 379-5801
                           4 Facsimile: (510) 228-0350

                           5 Attorneys for Plaintiff

                           6

                           7                                 UNITED STATES DISTRICT COURT

                           8                                EASTERN DISTRICT OF CALIFORNIA
                           9

                       10
                               ASHLEE VARELA, an individual,                 Case No. 1:19-cv-00617-DAD-EPG
                       11
                                                       Plaintiff,
                       12                                                    REVISED STIPULATED PROTECTIVE
                                             v.                              ORDER
                       13
                               STATE FARM GENERAL INSURANCE
                       14      COMPANY, a corporation, and DOES 1
                               through 10,
                       15
                                                       Defendants.
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                               1
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                        REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 2 of 16


                           1          1.     PURPOSES AND LIMITATIONS

                           2          Disclosure and discovery activity in this action are likely to involve production of

                           3 confidential, proprietary, or private information for which special protection from public disclosure

                           4 and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                           5 the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                           6 Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

                           7 or responses to discovery and that the protection it affords from public disclosure and use extends

                           8 only to the limited information or items that are entitled to confidential treatment under the

                           9 applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

                       10 this Stipulated Protective Order does not entitle them to file confidential information under seal;

                       11 Eastern District Local Rule 141 sets forth the procedures that must be followed and the standards

                       12 that will be applied when a party seeks permission from the court to file material under seal.

                       13             2.     DEFINITIONS

                       14             2.1    Challenging Party:      a Party or Non-Party that challenges the designation of

                       15 information or items under this Order.

                       16             2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

                       17 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                       18 Civil Procedure 26(c) and that a Party or third-party reasonably, in good faith believes contains any

                       19 confidential research, development, trade secret, or commercial information, or any other personal

                       20 information of any Party or a Party’s customer, provided that the Party or third-party has made

                       21 efforts to maintain confidentiality that are reasonable under the circumstances, whether the

                       22 CONFIDENTIAL Information is: a document, electronically stored information (“ESI”), or other

                       23 written material or image; information contained in a document, ESI, or other material; information

                       24 revealed during a deposition; information revealed in an interrogatory, answer, or written responses

                       25 to discovery; information revealed during a meet and confer, or otherwise in connection with formal

                       26 or informal discovery.
                       27             Confidential Information is testimony, written or recorded materials, or information in any

                       28 other form, produced or disclosed by State Farm in connection with discovery proceedings in this
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                              Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 3 of 16


                           1 case in which the following is discussed or in any way referred to: State Farm’s claims adjusting

                           2 manuals, underwriting manuals, procedural manuals, guidelines for investigating and adjusting first-

                           3 party property claims, bulletins or any other documents concerning the handling of claims pursuant

                           4 to the California Fair Claims Settlement Practices Regulations.         In particular, Confidential

                           5 Information includes, but is not limited to, material produced responsive to Plaintiff’s request for

                           6 production of documents 16-22. Lee v. Kaiser Foundation Health Plan Long Term Disability Plan,

                           7 2010 WL 2803105 at *3 (N.D. Cal. July 14, 2010)(internal insurance claims materials are

                           8 considered trade secrets); Umpqua Bank v. First Am. Title Ins. Co., No. CIV S-09-3208 WBS EF,

                           9 2011 WL 997212, at *8 (E.D. Cal. Mar. 17, 2011)(contemplating production of claims manuals

                       10 pursuant to protective order); GBTI, Inc. v. Ins. Co. of State of Pa., 2010 WL 2942631, at *4 (E.D.

                       11 Cal. July 23, 2010)(underwriting and claims manuals to be produced subject to appropriate

                       12 confidentiality/protective order in recognition by the Court that the insurer “has a legitimate interest

                       13 in protecting its trade secrets and other confidential proprietary information.”); McCurdy v. Metro.

                       14 Life Ins. Co., 2007 WL 915177, at *4 (E.D. Cal. Mar. 23, 2007)(claims and procedural manuals,

                       15 guidelines, bulletins, and memoranda to be produced in accordance with the terms of a stipulated

                       16 protective order.); Nationwide Mut. Ins. Co. v. Ryan, 2013 WL 6001931, at *4 (N.D. Cal. Nov. 12,

                       17 2013)(ordering production of claims adjusting manual, underwriting manual and investigations

                       18 manual pursuant to a stipulated protective order.)

                       19            2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                       20 as their support staff).

                       21            2.4     Designating Party: a Party or Non-Party that designates information or items that it

                       22 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                       23            2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

                       24 or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                       25 transcripts, and tangible things), that are produced or generated in disclosures or responses to

                       26 discovery in this matter.
                       27            2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                       28 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 3
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                      REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 4 of 16


                           1 consultant in this action.

                           2          2.7    House Counsel: attorneys who are employees of a party to this action. House

                           3 Counsel does not include Outside Counsel of Record or any other outside counsel.

                           4          2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

                           5 entity not named as a Party to this action.

                           6          2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action

                           7 but are retained to represent or advise a party to this action and have appeared in this action on

                           8 behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                           9          2.10   Party: any party to this action, including all of its officers, directors, employees,

                       10 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                       11             2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                       12 Material in this action.

                       13             2.12   Professional Vendors: persons or entities that provide litigation support services

                       14 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                       15 storing, or retrieving data in any form or medium) and their employees and subcontractors.

                       16             2.13   Protected Material: any Disclosure or Discovery Material that is designated as

                       17 “CONFIDENTIAL.”

                       18             2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

                       19 Producing Party.

                       20             3.     SCOPE

                       21             The protections conferred by this Stipulation and Order cover not only Protected Material

                       22 (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                       23 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                       24 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                       25 However, the protections conferred by this Stipulation and Order do not cover the following

                       26 information: (a) any information that is in the public domain at the time of disclosure to a Receiving
                       27 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                       28 publication not involving a violation of this Order, including becoming part of the public record
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  4
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 5 of 16


                           1 through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                           2 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                           3 information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                           4 of Protected Material at trial shall be governed by a separate agreement or order.

                           5          4.     DURATION

                           6          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                           7 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                           8 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                           9 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                       10 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                       11 time limits for filing any motions or applications for extension of time pursuant to applicable law.

                       12             5.     DESIGNATING PROTECTED MATERIAL

                       13             5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                       14 Non-Party that designates information or items for protection under this Order must take care to

                       15 limit any such designation to specific material that qualifies under the appropriate standards. The

                       16 Designating Party must designate for protection only those parts of material, documents, items, or

                       17 oral or written communications that qualify – so that other portions of the material, documents,

                       18 items, or communications for which protection is not warranted are not swept unjustifiably within

                       19 the ambit of this Order.

                       20             Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                       21 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                       22 encumber or retard the case development process or to impose unnecessary expenses and burdens

                       23 on other parties) expose the Designating Party to sanctions.

                       24             If it comes to a Designating Party’s attention that information or items that it designated for

                       25 protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                       26 that it is withdrawing the mistaken designation.
                       27             5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

                       28 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                   5
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 6 of 16


                           1 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                           2 designated before the material is disclosed or produced.

                           3          Designation in conformity with this Order requires:

                           4          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                           5 transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

                           6 legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

                           7 portions of the material on a page qualifies for protection, the Producing Party also must clearly

                           8 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                           9          A Party or Non-Party that makes original documents or materials available for inspection

                       10 need not designate them for protection until after the inspecting Party has indicated which material

                       11 it would like copied and produced. During the inspection and before the designation, all of the

                       12 material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                       13 Party has identified the documents it wants copied and produced, the Producing Party must

                       14 determine which documents, or portions thereof, qualify for protection under this Order. Then,

                       15 before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

                       16 legend to each page that contains Protected Material. If only a portion or portions of the material on

                       17 a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

                       18 (e.g., by making appropriate markings in the margins).

                       19             (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                       20 Designating Party identify on the record, before the close of the deposition, hearing, or other

                       21 proceeding, all protected testimony. When it is impractical to identify separately each portion of

                       22 testimony that is entitled to protection, and when it appears that substantial portions of the testimony

                       23 may qualify for protection, the Producing Party may invoke on the record (before the deposition or

                       24 proceeding is concluded) a right to have up to twenty (20) days to identify the specific portions of

                       25 the testimony as “CONFIDENTIAL.” Only those portions of the testimony that are appropriately

                       26 designated as “CONFIDENTIAL” for protection within the 20 days shall be covered by the
                       27 provisions of this Stipulation and Protective Order. Transcript pages containing Protected Material

                       28 must be separately bound by the court reporter, who must affix to each such page the legend
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  6
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 7 of 16


                           1 “CONFIDENTIAL”, as instructed by the Producing Party.

                           2          (c) for information produced in some form other than documentary and for any other

                           3 tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                           4 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                           5 portion or portions of the information or item warrant protection, the Producing Party, to the extent

                           6 practicable, shall identify the protected portion(s).

                           7          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                           8 designate qualified information or items does not, standing alone, waive the Designating Party’s

                           9 right to secure protection under this Order for such material. Upon timely correction of a

                       10 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                       11 in accordance with the provisions of this Order.

                       12             6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                       13             6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

                       14 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                       15 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                       16 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                       17 challenge a confidentiality designation by electing not to mount a challenge promptly after the

                       18 original designation is disclosed.

                       19             6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                       20 by providing written notice of each designation it is challenging and describing the basis for each

                       21 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                       22 recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                       23 of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                       24 begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                       25 are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                       26 Party must explain the basis for its belief that the confidentiality designation was not proper and
                       27 must give the Designating Party an opportunity to review the designated material, to reconsider the

                       28 circumstances, and, if no change in designation is offered, to explain the basis for the chosen
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  7
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 8 of 16


                           1 designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                           2 has engaged in this meet and confer process first or establishes that the Designating Party is

                           3 unwilling to participate in the meet and confer process in a timely manner.

                           4          6.3    Judicial Intervention.    If the Parties cannot resolve a challenge without court

                           5 intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                           6 Local Rule 230 (and in compliance with Civil Local Rule141 and 141.1, if applicable) within 14

                           7 days of the parties agreeing that the meet and confer process will not resolve their dispute. Each

                           8 such motion must be accompanied by a competent declaration affirming that the movant has

                           9 complied with the meet and confer requirements imposed in the preceding paragraph. Failure by the

                       10 Designating Party to make such a motion including the required declaration within 14 days of

                       11 impasse on the meet and confer shall automatically waive the confidentiality designation for each

                       12 challenged designation. In addition, the Challenging Party may file a motion challenging a

                       13 confidentiality designation at any time if there is good cause for doing so, including a challenge to

                       14 the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

                       15 this provision must be accompanied by a competent declaration affirming that the movant has

                       16 complied with the meet and confer requirements imposed by the preceding paragraph.

                       17             The burden of persuasion in any such challenge proceeding shall be on the Designating

                       18 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                       19 unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                       20 Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                       21 to retain confidentiality as described above, all parties shall continue to afford the material in

                       22 question the level of protection to which it is entitled under the Producing Party’s designation until

                       23 the court rules on the challenge.

                       24             7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                       25             7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                       26 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                       27 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                       28 the categories of persons and under the conditions described in this Order. When the litigation has
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  8
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 9 of 16


                           1 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                           2 DISPOSITION).

                           3          Protected Material must be stored and maintained by a Receiving Party at a location and in

                           4 a secure manner that ensures that access is limited to the persons authorized under this Order.

                           5          7.2    Final Disposition. Nothing in this Protective Order disallows State Farm's from:

                           6                 (a) complying with any state or federal law or regulation, including reporting of

                           7 information to a regulator or government entity as permitted and/or required by applicable state and

                           8 federal law;

                           9                 (b) adding information discovered that is relevant to a claim to the relevant electronic

                       10 record in its electronic claim system;

                       11                    (c) disclosing evidence of a crime or fraud; retaining information necessary to meet

                       12 mandated retention requirements; or,

                       13                    (d) retaining copies of Protected Information that may exists on back-up media or

                       14 other computer or archive storage not regularly accessed by business users in the ordinary course

                       15             Provided that should a copy of the Confidential Information be accessed it will not be used

                       16 for a purpose inconsistent with this Order.

                       17             7.3    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                       18 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                       19 information or item designated “CONFIDENTIAL” only to:

                       20                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                       21 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                       22 information for this litigation and who have signed the “Acknowledgment and Agreement to Be

                       23 Bound” that is attached hereto as Exhibit A;

                       24                    (b)   the officers, directors, and employees (including House Counsel) of the

                       25 Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

                       26 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       27                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                       28 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  9
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                      REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 10 of 16


                           1 to Be Bound” (Exhibit A);

                           2                 (d) the court and its personnel;

                           3                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

                           4 and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

                           5 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                           6                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                           7 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                           8 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                           9 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                       10 bound by the court reporter and may not be disclosed to anyone except as permitted under this

                       11 Stipulated Protective Order.

                       12                    (g) the author or recipient of a document containing the information or a custodian

                       13 or other person who otherwise possessed or knew the information.

                       14                    (h) law enforcement officers, and/or other government agencies, as permitted or

                       15 required by applicable state and federal law.

                       16                    (i) a jury involved in litigation concerning the claims and any defenses to any claims

                       17 in this lawsuit.

                       18                    (j) anyone as otherwise required by law.

                       19                    (k) as authorized by the Parties’ specifically.

                       20            8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                       21                    OTHER LITIGATION

                       22            If a Party is served with a subpoena or a court order issued in other litigation that compels

                       23 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                       24 must:

                       25            (a) promptly notify in writing the Designating Party. Such notification shall include a copy

                       26 of the subpoena or court order;
                       27            (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                       28 other litigation that some or all of the material covered by the subpoena or order is subject to this
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  10
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                      REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 11 of 16


                           1 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                           2          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                           3 Designating Party whose Protected Material may be affected.

                           4          If the Designating Party timely seeks a protective order, the Party served with the subpoena

                           5 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                           6 before a determination by the court from which the subpoena or order issued, unless the Party has

                           7 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                           8 expense of seeking protection in that court of its confidential material – and nothing in these

                           9 provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                       10 disobey a lawful directive from another court.

                       11             9.     A    NON-PARTY’S          PROTECTED          MATERIAL         SOUGHT        TO      BE

                       12                    PRODUCED IN THIS LITIGATION

                       13             (a) The terms of this Order are applicable to information produced by a Non-Party in this

                       14 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                       15 connection with this litigation is protected by the remedies and relief provided by this Order.

                       16 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                       17 protections.

                       18             (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                       19 Party’s confidential information in its possession, and the Party is subject to an agreement with the

                       20 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                       21                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                       22 all of the information requested is subject to a confidentiality agreement with a Non-Party;

                       23                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

                       24 in this litigation, the relevant discovery request(s), and a reasonably specific description of the

                       25 information requested; and

                       26                    (3) make the information requested available for inspection by the Non-Party.
                       27             (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

                       28 of receiving the notice and accompanying information, the Receiving Party may produce the Non-
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 11
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 12 of 16


                           1 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

                           2 a protective order, the Receiving Party shall not produce any information in its possession or control

                           3 that is subject to the confidentiality agreement with the Non-Party before a determination by the

                           4 court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                           5 seeking protection in this court of its Protected Material.

                           6          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                           7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                           8 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                           9 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                       10 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                       11 inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                       12 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                       13 Be Bound” that is attached hereto as Exhibit A.

                       14             11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                       15                    PROTECTED MATERIAL

                       16             When a Producing Party gives notice to Receiving Parties that certain inadvertently

                       17 produced material is subject to a claim of privilege or other protection, the obligations of the

                       18 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                       19 is not intended to modify whatever procedure may be established in an e-discovery order that

                       20 provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                       21 and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                       22 information covered by the attorney-client privilege or work product protection, the parties may

                       23 incorporate their agreement in the stipulated protective order submitted to the court.

                       24             12.    MISCELLANEOUS

                       25             12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                       26 its modification by the court in the future.
                       27             12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                       28 no Party waives any right it otherwise would have to object to disclosing or producing any
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 12
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 13 of 16


                           1 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                           2 Party waives any right to object on any ground to use in evidence of any of the material covered by

                           3 this Protective Order.

                           4          12.3    Filing Protected Material. Without written permission from the Designating Party or

                           5 a court order secured after appropriate notice to all interested persons, a Party may not file in the

                           6 public record in this action any Protected Material. A Party that seeks to file under seal any Protected

                           7 Material must comply with Civil Local Rule 141 and 141.1. Protected Material may only be filed

                           8 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                           9 issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon the showing required

                       10 by applicable law. If a Receiving Party's request to file Protected Material under seal pursuant to

                       11 Civil Local Rule 141 is denied by the court, then the Receiving Party may file the information in

                       12 the public record unless otherwise instructed by the court.

                       13             13.     FINAL DISPOSITION

                       14             Subject to paragraph 7.2 above, within 60 days after the final disposition of this action, as

                       15 defined in paragraph 4, the Plaintiff must return all Protected Material to the State Farm General

                       16 Insurance Company or destroy such material. As used in this subdivision, “all Protected Material”

                       17 includes all copies, abstracts, compilations, summaries, and any other format reproducing or

                       18 capturing any of the Protected Material. Whether the Protected Material is returned or destroyed,

                       19 the Plaintiff must submit a written certification to State Farm General Insurance Company by the

                       20 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material that

                       21 was returned or destroyed and (2) affirms that the Plaintiff has not retained any copies, abstracts,

                       22 compilations, summaries or any other format reproducing or capturing any of the Protected Material.

                       23 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,

                       24 motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

                       25 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

                       26 product, even if such materials contain Protected Material. Any such archival copies that contain or
                       27 constitute Protected Material remain subject to this Protective Order as set forth in Section 4

                       28 (DURATION).
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  13
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 14 of 16


                           1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                           2
                               Dated: July 15, 2020                Kerley Schaffer LLP
                           3

                           4

                           5                                           /s/ Christopher Carling
                                                                   J. Edward Kerley
                           6                                       Dylan L. Schaffer
                                                                   Christopher Carling
                           7                                       Attorneys for Plaintiff
                           8
                               Date: July 15, 2020                 McCORMICK, BARSTOW, SHEPPARD,
                           9                                       WAYTE & CARRUTH LLP
                       10

                       11                                             /s/ Dana B. Denno
                                                                   Dana B. Denno
                       12                                          Attorneys for Defendant State Farm General
                                                                   Insurance Company
                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                        14
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                  REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 15 of 16


                           1                                               ORDER
                                     Pursuant to the stipulation of the parties (ECF No. 22) and as set forth above, the parties’
                           2

                           3 Revised Stipulated Protective Order is hereby approved.

                           4

                           5 IT IS SO ORDERED.

                           6
                                  Dated:   July 15, 2020                               /s/
                           7                                                   UNITED STATES MAGISTRATE JUDGE
                           8

                           9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                15
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                     REVISED STIPULATED PROTECTIVE ORDER
                               Case 1:19-cv-00617-DAD-EPG Document 24 Filed 07/16/20 Page 16 of 16


                           1                                                EXHIBIT A

                           2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                           3            I,      _____________________________           [print   or   type   full   name],   of

                           4 __________________________________________________ [print or type full address], declare

                           5 under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

                           6 Order that was issued by the United States District Court for the Eastern District of California on

                           7 ____________[date]          in    the   case    of        ______________________________________

                           8 ____________________________________ [insert formal name of the case and the number

                           9 and initials assigned to it by the court]. I agree to comply with and to be bound by all the terms

                       10 of this Stipulated Protective Order and I understand and acknowledge that failure to so comply could

                       11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

                       12 disclose in any manner any information or item that is subject to this Stipulated Protective Order to

                       13 any person or entity except in strict compliance with the provisions of this Order. I further agree to

                       14 submit to the jurisdiction of the United States District Court for the Eastern District of California

                       15 for the purpose of enforcing the terms of this Stipulated Protective Order, even if such enforcement

                       16 proceedings occur after termination of this action.

                       17               I hereby appoint __________________________ [print or type full name] of

                       18 _____________________________________________________________ [print or type full

                       19 address and telephone number] as my California agent for service of process in connection with this

                       20 action or any proceedings related to enforcement of this Stipulated Protective Order.

                       21               Date: ______________________________________

                       22               City and State where sworn and signed: _________________________________

                       23

                       24               Printed name: _______________________________

                       25

                       26               Signature: __________________________________
                       27
                               081149-000008 6959075.1
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                    16
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                          REVISED STIPULATED PROTECTIVE ORDER
